DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11; specie A, G, M and S) in the reply filed on September 6, 2022 is acknowledged.
Claims 13-22 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 6, 2022.
Claims 1-11 are under consideration with respect to the elected species.
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on April 17, 2019 and January 7, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because Figures 4A-E, 10A-D, 12 A-B and 14 A-C contain lines and symbols which cannot be distinguished from each other as they are all in grey.  Further, the axis labels in Fig. 3C are too small to be legible. Finally, Brief Description of Drawings for Figures 4 A-E, 10 A-D, 12 A-B and 14 A-C contains references to red and green lines, but the drawings were filed in black and white.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Interpretation
Applicant defined the term “aptamer” in paragraph [0034] as follows:
“…The term "aptamer" as used herein refers to nucleic acids or peptide molecules that are capable to bind a specific target.”
Applicant did not describe the structures of the following claimed aptamers: Broccoli, Spinach2, Carrot and Radish, therefore any ligand-binding aptamer is considered to anticipate these terms.
Applicant’s did not define the terms “naturally-occurring DNA”, “naturally-occurring RNA”, “non-naturally-occurring DNA”, and “non-naturally-occurring RNA”, therefore they are interpreted in two ways:
i) Since Applicant does not claim that the DNA or RNA contain modified bases, and all DNAs contain deoxyribonucleotides and all RNAS contain ribonucleotides, there is no difference between chemically-synthesized DNA or RNA and the DNA or RNA isolated from biological samples.
ii) The term “naturally occurring” is interpreted as a nucleic acid sequence that is obtained from a biological sample, and the term “non-naturally occurring” is interpreted as a nucleic acid sequence which is not obtained from a biological sample.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claims 2 and 8 are indefinite over the recitation of “…aptamer selected from the group consisting of Broccoli, Spinach2, Carrot and Radish…”. Applicant did not define the sequences of such aptamers, therefore it is not clear what these names represent. This is analogous to a claim which recites trademarked products. With respect to the latter, MPEP states:
“Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.”
In analogy, the recited names do not correspond to any specific nucleic acid sequences or structures, therefore the claims do not have clear metes and bounds.
B) Claims 3 and 9 are indefinite over the recitation of “a naturally-occurring DNA” and “a naturally-occurring RNA”. It is not clear what these limitations mean. Applicant does not claim that the DNA or RNA contain modified bases, and all DNAs contain deoxyribonucleotides and all RNAS contain ribonucleotides, there is no difference between chemically-synthesized DNA or RNA and the DNA or RNA isolated from biological samples, therefore it is not clear what distinguishes “naturally occurring DNA” from any other DNA or “naturally-occurring RNA” from any other RNA.
C) Claim 4 is indefinite over the recitation of “a non-naturally-occurring DNA” and “a non-naturally-occurring RNA”. It is not clear what these limitations mean. Applicant does not claim that the DNA or RNA contain modified bases, and all DNAs contain deoxyribonucleotides and all RNAS contain ribonucleotides, there is no difference between chemically-synthesized DNA or RNA and the DNA or RNA isolated from biological samples, therefore it is not clear what distinguishes “non-naturally occurring DNA” from any other DNA or “non-naturally-occurring RNA” from any other RNA.
Further, claim 4 depends from claim 1, which requires that the toehold sequence domains are complementary to the target nucleic acids, where the target nucleic acids are obtained from a biological sample. Therefore additionally it is not clear how the toehold sequence domain can be complementary to a non-naturally occurring nucleic acid.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ellington et al. (US 2016/0076083 A1; published March 17, 2016) and Bhadra et al. (RNA, vol. 20, pp. 1183-1194, 2014; cited in the IDS).
A) Regarding claims 1 and 7, Ellington et al. teach detection of pathogenic RNA, including viral RNA, obtained from a biological sample by amplification of the RNA using LAMP, contacting the amplified product with a fluorescent reporter which contains a toehold sequence binding to the amplified DNA and detecting the fluorescence after binding (Fig. 1; [0005]; [0013]; [0094]); [0102]; [0104]-[0108]; [0112]; [0117]-[0119]; [0126]; [0133]; [0140]-[0142]; [0233]; [0247])
Regarding claims 3 and 9, Ellington et al. teach nucleic acids obtained from biological samples ([0094]), therefore they inherently teach naturally occurring RNA.
Regarding claims 5 and 11, Ellington et al. teach saliva ([0094]; [0112]).
Regarding claims 6 and 10, Ellington et al. teach NASBA and LAMP ([0102]; [0104]-[0108]; [0112]).
B) Ellington et al. do not teach a detection system based on a unimolecular aptamer sensor comprising one or more single-stranded toehold sequence domains that are complementary to the target nucleic acid, a fully or partially double-stranded stem domain, a loop domain, and an aptamer-ligand complex or using such aptamer in the process of detection of target nucleic acid sequences.
C) Regarding claims 1, 2, 4, 7 and 8, Bhadra et al. teach detection of synthetic target sequences using a unimolecular molecular beacon comprising an aptamer-ligand complex (Spinach) (page 1183, last paragraph; page 1184; Fig. 1; page 1185; Fig. 2; page 1186, 7th and last paragraph; page 1187, paragraphs 1-4; Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the Spinach molecular beacon of Bhadra et al. in the method of Ellington et al. The motivation to do so is provided by Bhadra et al. (page 1189, last paragraph; page 1191, first and second paragraph):
“We have successfully engineered the fluorescent RNA aptamer Spinach into a sequence-dependent molecular beacon that is first cotranscriptionally trapped into a nonfluorescent conformation and is then switched into an active fluorescent state upon sequence-specific, toehold-mediated strand displacement. These experimental results are especially interesting as they accord with modeling results for cotranscriptional entrapment of the Spinach.ST beacon into a nonfluorescent conformation, suggesting that further engineering of Spinach reporters using design algorithms may be possible. We have demonstrated the application of Spinach.ST as a signal transducer for detecting DNA and RNA sequences in vitro. Even in the complex milieu of transcription or NASBA reactions Spinach.ST beacons cotranscriptionally folded into stable inactive conformations that were only released in the presence of cognate Trigger RNA sequences. The sensor was able to readily distinguish single-nucleotide mismatches within its sequence targets.
Sequence-modulated Spinach should prove especially useful in point-of-care assays because it can be generated by transcription in parallel during amplification assays. As an example, we developed a one-pot in vitro isothermal NASBA reaction wherein the label-free Spinach.ST reporters were enzymatically generated in situ and acted as real-time fluorescent reporters of target nucleic acid amplicons. The detection of realistic target amplicons was readily accomplished by designing NASBA primers to insert a Spinach.ST Trigger sequence within the RNA amplicons. The gap between target-generated and primer-originated domains in the associative Triggers was bridged by sequestration of intervening sequences into a stem–loop structure. Strand displacement across this three-way RNA junction not only activates the Spinach.ST reporter but also allows for SNPs located in the middle of the toehold domain to be readily distinguished. This design advance ultimately simplifies assay development by allowing ready adaptation of Spinach.ST reporter for detection of different targets by simply changing the domains 2, 5, and 5*. Future assay optimizations will also focus on increasing the speed of detection.”
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammadi-Yeganeh et al. (Iranian J. Microbiol., vol. 4, pp. 47-54, 2012) and Bhadra et al. (RNA, vol. 20, pp. 1183-1194, 2014; cited in the IDS).
A) Regarding claims 1, 6, 7 and 10, Mohammadi-Yeganeh et al. teach real-time detection of HIV-1 and HCV viruses from biological samples using NASBA isothermal amplification with molecular beacons (page 48, paragraphs 2-5; Table 1; page 49-51).
Regarding claims 3 and 9, Mohammadi-Yeganeh et al. teach viral RNA (page 48, fifth paragraph), therefore they inherently teach naturally-occurring RNA.
Regarding claims 5 and 11, Mohammadi-Yeganeh et al. teach plasma (page 48, fifth paragraph).
B) Mohammadi-Yeganeh et al. do not teach a detection system based on a unimolecular aptamer sensor comprising one or more single-stranded toehold sequence domains that are complementary to the target nucleic acid, a fully or partially double-stranded stem domain, a loop domain, and an aptamer-ligand complex or using such aptamer in the process of detection of target nucleic acid sequences.
C) Regarding claims 1, 2, 4, 7 and 8, Bhadra et al. teach detection of synthetic target sequences using a unimolecular molecular beacon comprising an aptamer-ligand complex (Spinach) (page 1183, last paragraph; page 1184; Fig. 1; page 1185; Fig. 2; page 1186, 7th and last paragraph; page 1187, paragraphs 1-4; Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the Spinach molecular beacon of Bhadra et al. in the method of Mohammadi-Yeganeh et al. The motivation to do so is provided by Bhadra et al. (page 1189, last paragraph; page 1191, first and second paragraph):
“We have successfully engineered the fluorescent RNA aptamer Spinach into a sequence-dependent molecular beacon that is first cotranscriptionally trapped into a nonfluorescent conformation and is then switched into an active fluorescent state upon sequence-specific, toehold-mediated strand displacement. These experimental results are especially interesting as they accord with modeling results for cotranscriptional entrapment of the Spinach.ST beacon into a nonfluorescent conformation, suggesting that further engineering of Spinach reporters using design algorithms may be possible. We have demonstrated the application of Spinach.ST as a signal transducer for detecting DNA and RNA sequences in vitro. Even in the complex milieu of transcription or NASBA reactions Spinach.ST beacons cotranscriptionally folded into stable inactive conformations that were only released in the presence of cognate Trigger RNA sequences. The sensor was able to readily distinguish single-nucleotide mismatches within its sequence targets.
Sequence-modulated Spinach should prove especially useful in point-of-care assays because it can be generated by transcription in parallel during amplification assays. As an example, we developed a one-pot in vitro isothermal NASBA reaction wherein the label-free Spinach.ST reporters were enzymatically generated in situ and acted as real-time fluorescent reporters of target nucleic acid amplicons. The detection of realistic target amplicons was readily accomplished by designing NASBA primers to insert a Spinach.ST Trigger sequence within the RNA amplicons. The gap between target-generated and primer-originated domains in the associative Triggers was bridged by sequestration of intervening sequences into a stem–loop structure. Strand displacement across this three-way RNA junction not only activates the Spinach.ST reporter but also allows for SNPs located in the middle of the toehold domain to be readily distinguished. This design advance ultimately simplifies assay development by allowing ready adaptation of Spinach.ST reporter for detection of different targets by simply changing the domains 2, 5, and 5*. Future assay optimizations will also focus on increasing the speed of detection.”
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/
Primary Examiner, Art Unit 1637                                                                                                                                                                                            September 22, 2022